                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

HARRISON FRANKLIN,

                              Plaintiff,                                      ORDER
       v.
                                                                         18-cv-381-wmc
MICHAEL DITTMAN, et al.,

                              Defendants.


       The court held a telephonic status conference this afternoon, at which Mr. Franklin

appeared representing himself, Mr. Reed appeared for defendant Dieters, and Ms. Rakvic-Farr

appeared for all other defendants.         As discussed on the record, the limited, preliminary

injunction will remain in effect, but the court will modify it in the following respects:

       1) Franklin’s bedtime (H.S.) blood sugar tests will continue until Dr. Masciopinto
          concludes they are no longer medically necessary, at which point she may
          discontinue them; and

       2) Ideally on evenings that plaintiff has the opportunity and chooses to exercise, CCI
          staff would permit him to check his blood sugar before or afterwards. While the
          court will not require that, CCI staff is directed not to issue incident or other reports
          based on plaintiff’s decision to exercise instead.

       Additionally, within the next week or so, Attorney Rakvic-Farr will address any incident

reports that may have been filed after May 16, 2019, related to plaintiff’s refusal to go to HSU

in the evenings for insulin. Attorney Rakvic-Farr shall also provide copies of any such incident

reports to plaintiff and the court, and report on their status with respect to any potential

discipline. Consistent with the discussion on the record today, H.S. insulin is not required by

the court.

       Entered this 3d day of June, 2019.

                                               BY THE COURT:

                                               /s/
                                               __________________________________
                                               WILLIAM M. CONLEY
                                               District Judge
